Case: 11-40350     Document: 00511633052         Page: 1     Date Filed: 10/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2011
                                     No. 11-40350
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

SHIRLEY A CHARLES,

                                                  Petitioner-Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:98-CV-2041


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Shirley Ann Charles, Texas prisoner # 692618, was convicted in 1994 of
possession of a controlled substance, for which she was sentenced to 40 years in
prison. She filed a 28 U.S.C. § 2254 application in 1998, which the district court
dismissed as time barred. She now seeks a certificate of appealability (COA) to
appeal the denial of two motions to amend her application.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40350   Document: 00511633052      Page: 2   Date Filed: 10/14/2011

                                  No. 11-40350

      We dismissed a previous appeal by Charles of the denial of the motions to
amend for lack of jurisdiction because the ruling was made by a magistrate
judge, and there was no consent to proceed before the magistrate judge. Charles
v. Thaler, No. 10-41009, slip op. at 1-2 (5th Cir. Dec. 13, 2010) (citing Colburn
v. Bunge Towing, Inc., 883 F.2d 372, 379 (5th Cir. 1989)). Although the district
court has since denied a COA, the district court has not entered a final order
addressing the motions to amend. We continue to lack jurisdiction over the
magistrate judge’s ruling. See Colburn, 883 F.2d at 379. Further, we generally
have no jurisdiction to entertain any appeal absent a final order, see Goodman
v. Harris Cnty., 443 F.3d 464, 467 (5th Cir. 2006), nor may we consider a COA
motion absent a final order, see 28 U.S.C. § 2253(a), (c).
      In light of the foregoing, Charles’s request for a COA is DENIED and this
appeal is DISMISSED for lack of jurisdiction.




                                        2